UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 6, 2014 Eagle Bancorp Montana, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-34682 (Commission File Number) 27-1449820 (IRS Employer Identification No.) 1400 Prospect Ave. Helena, MT59601 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (406) 442-3080 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure Attached as Exhibit 99.1 is a presentation to be given by Peter Johnson, President and Chief Executive Officer of Eagle Bancorp Montana, Inc., on February 6, 2014 at the FIG Partners West Coast Bank CEO Forum. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K and Exhibit99.1 attached hereto are being furnished pursuant to Item7.01 of Form 8-K and will not, except to the extent required by applicable law or regulation, be deemed filed by the Company for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section, nor will any of such information or exhibits be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. The following exhibit is being “furnished” as part of this Current Report on Form 8-K: Exhibit 99.1.Slides from Management Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE BANCORP MONTANA, INC. Date: February 6, 2014 By:: /s/Peter J. Johnson Peter J. Johnson President and Chief Executive Officer
